An examination of the record discloses evidence to warrant the Court's general finding of a right of way between twelve and fifteen feet wide in favor of the plaintiffs across designated portions of the defendants' premises. Since prior to the issue of the decree no special findings or rulings were requested or made, this finding, impliedly including all subsidiary findings necessary to sustain it, must be upheld. Hope Shoe Company v. Company, 89 N.H. 178, and cases cited; New Hampshire Savings Bank v. Bank, 93 N.H. 326.
It is doubtful if the Court intended to decree anything other than an easement appurtenant acquired by prescriptive use, however, if the parties wish further clarification they may petition the Superior Court since the defendants' present objection to the failure of the Trial Justice to make more specific findings and rulings comes too late. Cotton v. Stevens,82 N.H. 105. See also, Sisters of Mercy v. Hooksett, 93 N.H. 301, 310.
Decree affirmed.
  All concurred. *Page 439